      Case 4:21-cv-00810 Document 1 Filed on 03/11/21 in TXSD Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

GERALD WIZNER                               §
    Plaintiff,                              §
                                            §
VS.                                         §       Case No.
                                            §
MAGELLAN MIDSTREAM                          §
HOLDINGS GP, LLC.                           §
    Defendant.                              §

                    PLAINTIFF’S ORIGINAL FEDERAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff, Gerald Wizner (“Wizner” or “Plaintiff”) and files this his Original

Federal Complaint against Defendant, Magellan Midstream Holdings GP, LLC (“Magellan”) and

for cause would show the following:

                                              I.
                                           PARTIES

       1.     Plaintiff Gerald Wizner is an individual resident of the State of Texas.

       2.     Defendant Magellan Midstream Holdings GP, LLC is a Delaware Limited Liability

Company authorized to conduct business in the State of Texas. Magellan Midstream Holdings GP,

LLC’s principal office is located at 1 Williams Center #28-4 Tulsa, Oklahoma 74172-0140.

Magellan may be served with process by serving its registered agent Cogency Global, Inc. located

at 1601 Elm Street, Suite 4360 Dallas, Texas 75201-3136 or wherever it may be found. Issuance

of Citation for Service of Process on Magellan at the address and in the manner stated above is

hereby requested.
       Case 4:21-cv-00810 Document 1 Filed on 03/11/21 in TXSD Page 2 of 6




                                           II.
                                JURISDICTION AND VENUE

       3.      This action arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

2000e et seq., and the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       4.      Jurisdiction is invoked pursuant to 28 U.S.C. § 1343(4), and a right-to-sue letter

was issued by the Equal Employment Opportunity Commission (EEOC) on December 11, 2020.

       5.      This action properly lies in the Southern District of Texas pursuant to 28 U.S.C.

§ 1391(b), because the claim arose in this judicial district, and pursuant to 42 U.S.C. § 2000e-

5(f)(3), because the unlawful employment practice was committed in this judicial district.

                                              III.
                                             FACTS

       6.      On or about November 27, 2011, Wizner was hired by Magellan as a technician in

Montgomery County. Wizner worked for Magellan at this location until April 7, 2020 when he

was wrongfully terminated. Prior to his termination, Wizner was an exemplary employee of

Magellan and had no disciplinary record.

       7.      On or about March 2, 2020, Wizner and other employees were called into an office

by their supervisors and questioned about alleged racial derogatory comments. During the

investigation, Wizner was asked numerous times if he had said certain comments to a Hispanic

employee. Wizner repeatedly told the investigators that he made no such comments, which he had

not.

       8.      On or about April 7, 2020, Wizner was asked to report to the front office by his

supervisors. At this meeting, Wizner was informed that he was fired, that the termination was not

open for discussion, and provided no further explanation.
      Case 4:21-cv-00810 Document 1 Filed on 03/11/21 in TXSD Page 3 of 6




       9.        Upon information and belief, Magellan intended to fire the Hispanic employee to

whom the alleged racially derogatory comments were allegedly made prior to opening the

investigation.

       10.       Magellan took this opportunity to protect itself over its employee, Wizner.

Specifically, Magellan suspected that the Hispanic employee it intended to fire would file a Title

VII lawsuit against Magellan, alleging, presumably, that Magellan allowed its employees to make

racially derogatory comments in the workplace. To provide itself a defense in this anticipated

lawsuit, Magellan conducted its “investigation” and ultimately terminated Wizner, a white

employee. This investigation and termination of a white employee was an attempt by Magellan to

provide itself with a defense to the anticipated race discrimination suit brought by the Hispanic

employee. Such a termination is a violation of Title VII of the Civil Rights Act. See e.g., Jones v.

Ohio Dep’t of Mental Health, 687 F. Supp. 1169, 47 FEP 1106 (S.D. Ohio 1987), Ondricko v.

MGM Grand Detroit, LLC, 689 F.3d 642, 115 FEP 1300 (6th Cir. 2012).

       11.       Magellan did in fact terminate the Hispanic employee and, upon information and

belief, that employee has filed a lawsuit and/or has initiated the administrative process with the

EEOC alleging racial discrimination.

                                             IV.
                                      CLAIM FOR RELIEF

 [Wrongful Termination Based on Race in Violation of Title VII of the Civil Rights Act of
                      1964, as amended, 42 U.S.C. § 2000e-2(a)]

       12.       Plaintiff incorporates by reference the allegations contained in Paragraphs 6

through 10 above, as fully set forth herein.

       13.       Title VII of the Civil Rights Act of 1964, as amended, makes it unlawful for an

employer “(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate
         Case 4:21-cv-00810 Document 1 Filed on 03/11/21 in TXSD Page 4 of 6




against any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national origin; or (2) to

limit, segregate, or classify his employees or applicants for employment in any way which would

deprive or tend to deprive any individual of employment opportunities or otherwise adversely

affect his status as an employee, because of such individual’s race, color, religion, sex, or national

origin.” 42 U.S.C. § 2000e-2(a).

         14.    Magellan discriminated against Wizner by terminating him from employment on

the basis of his race.

         15.    Wizner’s race was the determining factor and/or a motivating factor in Magellan’s

adverse employment action. Specifically, Magellan used Wizner’s race and the allegations against

him in an attempt to provide itself a defense in a separate anticipated race discrimination lawsuit.

         16.    As a direct, legal and proximate result of the discrimination, Wizner has sustained,

economic and emotional injuries resulting in damages in an amount to be proven at trial.

         17.    Magellan’s unlawful actions were intentional, willful, malicious, and/or done with

reckless disregard to Wizner’s right to be free from discrimination based on race.

         18.    Wizner is entitled to his reasonable and necessary attorney fees and cost of suit.

                                            V.
                                       ATTORNEY FEES

         19.    Wizner is entitled to recover reasonable and necessary attorney fees against

Magellan pursuant to 42 U.S.C. § 2000e-5(k).


                                            VI.
                                   CONDITIONS PRECEDENT

         20.    Wizner has met all conditions precedent sufficient to state the above-referenced

claim.
       Case 4:21-cv-00810 Document 1 Filed on 03/11/21 in TXSD Page 5 of 6




                                              VII.
                                         TRIAL BY JURY

        21.     Wizner herein requests a trial by jury for all issues triable thereby and hereby

tenders the appropriate fee.

                                      PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Plaintiff, Gerald Wizner (“Wizner”) prays

that Defendant, Magellan Midstream Holdings GP, LLC be cited according to the law to appear

and answer. Further, Plaintiff Gerald Wizner requests he be award damages against Magellan

for:

        (1)     lost wages, penalties and all other compensation denied or lost to Wizner by

                reason of Magellan’s unlawful actions, in an amount o be proven at trial;

        (2)     compensatory damages for Wizner’s emotional pain and suffering in an amount to

                be proven at trial;

        (3)     punitive damages in an amount to be determined at trial;

        (4)     interest on lost wages, compensation, and damages, including pre and post

                judgment interest at the maximum rate allowed by law;

        (6)     Wizner’s reasonable and necessary attorney fees and cost of suit pursuant to 42

                U.S.C. § 2000e-5(k); and

        Plaintiff Gerald Wizner respectfully request that the Court award him all such other and

further relief, whether at law or in equity, to which he is justly entitled.
     Case 4:21-cv-00810 Document 1 Filed on 03/11/21 in TXSD Page 6 of 6




Dated: March 11
             ___, 2021             Respectfully submitted,

                                   MURRAH & KILLOUGH, PLLC

                                   By:_____________________________
                                         Richard C. Killough
                                         S.D. of Texas Bar No. 23582
                                         Mike Belleville
                                         S.D. of Texas Bar No. 3362944
                                         Erica Dryden
                                         S.D. of Texas Bar No. 3542904
                                         3000 Weslayan St., Suite 305
                                         Houston, Texas 77027
                                         Tel: (281) 501-1601
                                         Fax: (713) 588-8778
                                         E-mail: rkillough@mktxlaw.com

                                   ATTORNEYS FOR PLAINTIFF GERALD
                                   WIZNER
